DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 16 February 2021 has been received and entered. Claims 7, 15 and 18 have been amended and claims 1-6, 8 and 14 have been canceled. Claims 7, 9-13 and 15-18 are currently pending in the instant application. Claims 9-10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 16 February 2021 have been fully considered but are not deemed to be persuasive.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoybye et al. (Growth Hormone and IGF Res.  25:  201-206, 2015) in view of Cleland et al. (J Pharm Sci  101:  2744-2754, 2012) and Handok-Genexine (long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trial in Europe, 2013).
Hoybye et al. teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades.  Hoybye et al. teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy.  Hoybye et al. teach that long-acting formations of GH fall into a number of categories including Nutropin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e. VRS-317 and GX-H9).  Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015).  GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc.  The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes. (see page 204, column 2, 4.4.5).  Hoybye et al. does not teach dosages or dosing regiments for GX-H9.
Handok-Genexine teach a long-acting human growth hormone molecule which is called GX-H9.  GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule.  GX-H9 has an 
Cleland et al. teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments.  VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, column 1, last full paragraph).  Cleland et al. teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, column 2).  Cleland et al. also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750).  Cleland et al. teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751).  Cleland et al. do not teach methods of treating with GX-H9 or dosages or dosing regiments for GX-H9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency.  Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes.  While Handok-Genexine do not teach specific dosages of GX-H9, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et prima facie obvious, absent evidence to the contrary.

Response to Arguments
At page 9 of the response, Applicant asserts that Cleland “demonstrates the high unpredictability of growth conjugate compounds in its treatment effects” and that “the data obtained from VRS-317, which is different in structure from the claimed hGH fusion protein GX-H9 cannot be reasonably used to arrive at the claimed doses of GX-H9 in treating growth hormone deficiency, with a reasonable expectation of success”.
Applicant’s argument has been fully considered but is not found persuasive.  Cleland was not cited or relied upon for the data obtained from VRS-317.  Rather, Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a protein, VRS-317, which is also a long-acting growth hormone molecule.  Following the guidance of Cleland using the methodology which was used for VRS-317, the skilled artisan would be able to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the 
Applicant at page 9 of the response “notes that VRS-317 fails to obtain a regulatory approval and is discontinued due to inferiority to daily recombinant human growth hormone”.  Applicant’s note has been considered, but is not relevant to the rejection at hand.  The inability of the molecule of Cleland to obtain regulatory approval does not provide an indication that the methodology of arriving at effective dosages and dosing regiments were not valid.
Applicant asserts at pages 10-11 that a number of companies have attempted to develop a long-acting growth hormone treatment but that “all of them failed or discontinued during or after human clinical trial due to either safety concern or poor efficacy” and that Cleland’s VRS-317 effects in animal tests do not provide a reasonable expectation of success.  
Applicant’s argument has been fully considered, but is not found persuasive.  Genotropin is available and on the market for treating a number of growth failure conditions in children.  Norditropin was approved by the FDA in 1995 for use in the US and is still on the market for treating GHD in children.  Therefore, Applicant’s statement that “all of them failed” or were discontinued is not accurate.  FDA approval is not a measure of obviousness or reasonable expectation of success.  Superior results compared to products on the market is not a measure of obviousness or reasonable expectation of success.  Regardless, the success or failure of various GH molecules 
At page 11 of the response, Applicant points out the difference in structure between Cleland’s VRS-317 and the GX-H9 of the instant claims.  However, the structural difference between the two compounds was already noted in the rejection and Cleland was not relied upon for its teaching of VRS-317, but for the methodology of determining an effective dose and dosing regimen of a growth hormone compound.  The prior art of Handok-Genexine taught GX-H9 (a long-acting human growth hormone molecule which is called GX-H9).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant should note that as of 2013, GX-H9 was described as “maintains the therapeutic efficacy of hGH while significantly extending the half life” and “quite suitable for use in hGH therapeutics, which are administered for extended periods to children”.  See PipelineReview.com, Proteins and Peptides, “Handok-Genexine Long-Acting hGH Therapeutic “GX-HO” Receives Approval for Phase I Trial in Europe”, 2013. 
At page 11 of the response, Applicant cites OSI Pharms., LLC v. Apotex Inc. regarding “highly unpredictable nature of treating a certain disease and lack of efficacy data is significant in confirming non-obviousness of the claimed treatment method”.  Applicant provides Exhibit 3 which concludes “growth response and safety profile of GX-H9 in children with GHD is comparable to those of daily GH”.  Applicant asserts at page 17 that “several previous protein therapeutics failed to exhibit sufficient efficacy or only showed inferior efficacy than Genotropin”.  Applicant’s arguments have been fully considered, but are not found persuasive.  The instant specification fails to show unexpected results compared to recombinant GH administration.  The instant rejection is not based on administration of the GH compound of Cleland but rather on the GX-H9 

Applicant’s request for rejoinder is no only premature, but is also not appropriate.  Rejoinder is only available when a product is found allowable and then methods of using/making the product can be rejoined if the claims include all the limitations of the product claims.  There is no rejoinder of products when method claims are examined.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Christine J Saoud/Primary Examiner, Art Unit 1647